DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the terms “control frame statistic”, “master environment value”, and “slave environment value” render the scope of the claim indefinite, as it is unclear as to what “statistic” is being referred to, as well as what “environment value” is being referred to.  Is the “control frame statistic” referring to a number of times of communication of the control frames, a total size of the control frames, or a statistic of the control content as described in Paragraph [0052] of applicant’s specification?  Are the “master environment value” and “slave environment value” referring to the temperature as described in Paragraph [0056] of applicant’s specification?

	Claims 2-10 are rejected for depending on claim 1.
	Claims 11-12 are interpreted and rejected for the same reason as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe (US 2013/0121351 A1), in view of Kazehaya et al. (US 2018/0059712 A1), hereinafter referred to as Kazehaya.

	Regarding claim 1, Miyabe teaches slave equipment to operate in accordance with a control frame transmitted from the master equipment (Miyabe - Fig. 1; Paragraph [0021], note transmission network 1 includes a plurality of transmission devices 2-1 to 2-9 (slave devices) which transmit frames and a master clock device 3 coupled to the transmission devices), the slave equipment comprising:
	a slave clock that is a clock device (Miyabe - Fig. 3; Paragraph [0029], note the transmission device 2 includes a clock 15); and
	processing circuitry (Miyabe - Fig. 2; Paragraph [0025], note the transmission device 2 includes a processor 10) to:
	calculate a control frame statistic that is a statistic of one or more control frames transmitted from the master equipment (Miyabe - Fig. 3; Paragraph [0031], note PTP message acquisition section 21-1 acquires a PTP message from among frames received through the port 14-1, the PTP message may be a time synchronization frame exchanged between the transmission device 2 and the master clock device 3 for estimating a transmission delay of a frame between the transmission device 2 and the master clock device 3);
	estimate a master environment value representing an operation environment of the master equipment, based on the calculated control frame statistic (Miyabe - Paragraph [0053], note the time correction processing section 31 determines a correction amount for the clock 15 based on the transmission delay D and the difference between the time of the clock 15 and the time of the clock 44);
	measure a slave environment value representing an operation environment of the slave equipment (Miyabe - Paragraph [0037], note the time of a time stamp added by the time stamp addition section 25 is determined based on a time measured by the clock 15).
	Miyabe does not teach the processing circuitry configured to: estimate a frequency deviation of a master clock included in the master equipment, based on the estimated master environment value and to estimate a frequency deviation of the slave clock based on the measured slave environment value; and modify a clock value of the slave clock based on a difference between the frequency deviation of the master clock and the frequency deviation of the slave clock
	In an analogous art, Kazehaya teaches the processing circuitry configured to: 
	estimate a frequency deviation of a master clock included in the master equipment, based on the estimated master environment value and to estimate a frequency deviation of the slave clock based on the measured slave environment value (Kazehaya - Figs. 6 and 7; Paragraph [0071], note the BBU 300-1 (PTP slave) is coupled to the PTP-master in the active system, the BBU 300-1 monitors a variation amount in the frequency difference (or frequency deviation) between a clock signal (or reference signal) of the self-station and a clock signal extracted by synchronous processing using the PTP; Paragraph [0120], note the DDS value is a value corresponding to the frequency deviation, the DDS unit 325 (of BBU 300) calculates a frequency deviation between two clock signals, and reads a DDS value corresponding to the frequency deviation from a table (Fig. 10A) stored in the flash memory); and
	modify a clock value of the slave clock based on a difference between the frequency deviation of the master clock and the frequency deviation of the slave clock (Kazehaya - Fig. 7; Paragraph [0114], note within system reference timing generation unit 350 generates a reference timing signal in the BBU based on a correction amount received from the PTP functional unit 310 and a clock signal received from the PLL functional unit 320 (based on a frequency deviation corresponding to the DDS value, see Paragraph [0112]), the within system reference timing generation unit 350 adds a correction amount to time information counted by the timer to correct the time information; Paragraph [0116], note the within system functional unit 351 performs wireless processing by the TDD system in accordance with a reference clock and a reference timing signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the frequency deviation correction of the PTP system of Kazehaya into the PTP system of Miyabe, allowing for clock recovery/synchronization in the event of the failure of a device (Kazehaya - Paragraphs [0039]-[0041]).

	Regarding claim 2, Miyabe does not teach wherein the processing circuitry estimates the environment value with use of a master environment table indicating relation between the control frame statistic and the master environment value.
	In an analogous art, Kazehaya teaches wherein the processing circuitry estimates the environment value with use of a master environment table indicating relation between the control frame statistic and the master environment value (Kazehaya - Fig. 10A; Paragraph [0120], note the DDS unit 325 calculates a frequency deviation between two clock signals, and reads a DDS value corresponding to the frequency deviation from a table stored in the flash memory).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kazehaya into Miyabe for the same reason as claim 1 above.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1 above, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Miyabe (Miyabe - Fig. 2; Paragraph [0026], note auxiliary storage 11 includes a nonvolatile storage for storing a computer program to be executed by the processor 10, the nonvolatile storage includes, for example, a read only memory (ROM), a flash memory, or a hard disk).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 1 above, except the claim is written from the perspective of the master equipment.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe in view of Kazehaya as applied to claims 1 and 2 above, and further in view of Butterworth et al. (US 2017/0359139 A1), hereinafter referred to as Butterworth.

	Regarding claim 6, the combination of Miyabe and Kazehaya does not teach wherein the processing circuitry estimates a temperature of the master clock as the master environment value, and measures a temperature of the slave clock as the slave environment value.
	In an analogous art, Butterworth teaches wherein the processing circuitry estimates a temperature of the master clock as the master environment value, and measures a temperature of the slave clock as the slave environment value (Butterworth - Paragraph [0034], note synchronization message including clock drift parameters of the clock of the master node, such as information indicating a temperature of the master clock; Paragraph [0049], note synchronization message including clock drift parameters of the clock of the intermediate node, such as information indicating a temperature of the clock).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Butterworth into the combination of Miyabe and Kazehaya in order to improve the accuracy of time synchronization by including quality information such as clock drift parameters in time synchronization messages (Butterworth - Paragraph [0016]).

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 6 above.
Allowable Subject Matter
Claims 3-5 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Applicant’s dependent claims recite a tuning phase wherein the processing circuitry calculates one or more control frame statistics based on the one or more control frames transmitted from the master equipment, and generates the master environment value table with use of the one or more control frame statistics and the one or more master environment values indicated by the one or more environment value frames transmitted from the master equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Albert et al. (US 2010/0202436 A1) discloses a remote device modifying a timer based on temperature drift rate.
	Hirota (US 2013/0077509 A1) discloses time synchronization in response to frequency deviation caused by a change of temperature.
	Ito (US 2014/0355629 A1) discloses synchronization processes involving determining a clock rate caused by a difference in clock oscillation frequency in the slave and the master.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461